Citation Nr: 0328638	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  02-11 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	F. Emory Springfield, Attorney



WITNESSES AT HEARING ON APPEAL

The veteran, his wife and his stepmother




ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from November 1967 to November 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 rating decision by the RO.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at Bay Pines, Florida, 
in January 2003.  



REMAND

The veteran asserts that he developed PTSD as a result of 
stressful experiences during service in the Republic of 
Vietnam.  

The veteran's original claim of service connection was denied 
by rating decision dated August 2000.  The veteran timely 
appealed that determination.  

A careful review of the service medical records shows that 
the veteran's entrance examination was negative for any 
complaints, findings or diagnoses of a psychiatric disorder.  

The veteran's November 1970 separation examination noted the 
veteran's complaints of trouble sleeping, depression or 
excessive worry, nervous trouble and drug habits.  

The veteran has submitted private treatment records showing a 
current diagnosis of PTSD.  

The veteran testified at his personal hearing in January 2003 
that he served in the Iron Triangle, and that even though he 
was never in actual combat, that he saw a lot of dead bodies.  
The veteran indicated that he was in combat situations were 
the enemy fired rockets, mortars and small arms.  The veteran 
also submitted additional evidence at the hearing.  

The diagnosis of PTSD, however, is not based on any verified 
stressor and it is unclear whether the veteran engaged in 
combat with the enemy.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1110 (West 2002).  

The adjudication of a claim of entitlement to service 
connection for post-traumatic stress disorder requires an 
evaluation of the evidence in light of the places, types and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
appellant served, the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (West 
2002); 38 C.F.R. § 3.304(f) (2003).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

If a claimant did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and testimony must be 
corroborated by credible supporting evidence.  Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).  

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their 
occurrence and that no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions, or hardships of such service.  38 
U.S.C.A. § 1154(b) (2003).  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor. 38 
C.F.R. § 3.304(f) (2003).  

In this case, the veteran's DD Form 214 indicates that the 
veteran served as a field radio repairman, and there are 
documents noting that the veteran was in an artillery unit.  

The claims file also contains copies of commendation medal 
awards for meritorious service in support of allied 
counterinsurgency operations in the Republic of Vietnam.  
However, the documentation of record does not confirm that 
the veteran engaged in combat with the enemy.  As such, the 
case must be remanded to clarify whether the veteran engaged 
in combat with the enemy.  

If it is shown that the veteran did not engage in combat with 
the enemy, then the RO should attempt to verify the veteran's 
stressors.  The veteran's representative submitted 
correspondence in July 2002 listing two of the veteran's 
specific instances of traumatic experiences.  

First, the veteran indicated that during April 10, 1969 (or 
thereabout) bombing of Lai Khe, he was within 1000 meters of 
that air strike.  

In addition, the veteran reported that, while on guard duty, 
a Vietnamese soldier was shot attempting to climb a fence.  
The following morning, a commanding officer took the veteran 
and others out to the dead soldier and shot him several more 
times, so that the officer could apply for a commendation.  
The officer then instructed those soldiers to take the dead 
Vietnamese soldier to the front of the base, where passing 
civilians could see the body.  

The veteran should be asked to provide as much specific 
information as possible with regard to specific names of 
persons killed in action, dates and places where the alleged 
stressful incidents occurred.  Then, the RO must attempt to 
verify all stressors reported by the veteran in connection 
with its review of the claim.  

The veteran should also be afforded a VA examination to 
confirm a diagnosis of PTSD and to determine the likelihood 
that the veteran has current PTSD due to stressful 
experiences in the Republic of Vietnam.  Any outstanding 
pertinent medical records should be obtained and associated 
with the claims file.  

The Board noted that there had been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective on 
November 9, 2000.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court), 
interpreted the VCAA to require that VA has a duty to notify 
the veteran as to the laws and regulations governing his 
appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Even more recently, the Federal Circuit decided the case of 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003), which interprets the VCAA to 
require that the veteran must be provided with notice of up 
to one year to provide any additional evidence to 
substantiate the claim on appeal.  

In addition to the proscription regarding the time limit in 
the regulation, the Court made it clear that the Board could 
not consider evidence in the first instance, and that all of 
the evidence must be reviewed by the RO before it is reviewed 
by the Board.  38 U.S.C.A. § 7104(a); Disabled Am. Veterans.  
Thus, this case must also be remanded so the RO can review 
the additional evidence.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  See also Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

As such, the Board finds that the veteran has not been 
properly notified of the VCAA and that the RO has not 
fulfilled its duty to assist the veteran in this case with 
regard to the increased rating issue.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to ask the veteran to provide 
comprehensive information concerning the 
inservice stressful events that he feels 
support his claim for service connection 
for PTSD.  He should be asked to provide 
specific details of the claimed stressful 
events during service such as the dates, 
places, detailed descriptions of the 
events, his service units, duty 
assignments, and the names and other 
identifying information concerning any 
individuals involved in the stressful 
events.  The originating agency should 
inform the veteran that he may 
specifically submit lay statements or 
statements of service comrades that 
support his report of the alleged 
stressors.  He should be told that the 
information is necessary to obtain 
supporting evidence of the stressful 
events.  

2.  Then, the RO should prepare a summary 
of all the veteran's alleged inservice 
stressful experiences and attempt to 
verify such experiences through 
appropriate service department channels; 
the National Personnel Records Center 
(NPRC); and similar sources such as the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, Virginia, 
22150-3197.  USASCRUR should be asked to 
provide any information that might 
corroborate the veteran's alleged 
stressors.  

3.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for the claimed PTSD since service.  
Thereafter, the RO should obtain legible 
copies of all records from any identified 
treatment source, not currently of 
record.  In addition, the RO should 
obtain all VA treatment records of the 
veteran that are not currently in the 
claims folder.  Once obtained, all 
records must be associated with the 
claims folder.  

4.  The RO then should schedule the 
veteran for an examination to determine 
the nature and likely etiology of the 
claimed psychiatric disorder.  All 
indicated testing should be performed.  
The claims folder must be made available 
to the examiner for review.  The examiner 
should elicit from the veteran and record 
a full medical history in this regard.  
Based on his/her review of the case, the 
examiner should offer an opinion as to 
whether the veteran is suffering from 
PTSD.  If the examiner enters a diagnosis 
of PTSD, then the specific stressors to 
support that diagnosis should be 
identified for the record.  

5.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claim.  The RO in this regard must ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 is completed.  The 
veteran must be notified that he has one 
year to provide additional evidence to 
support his claim.  If any benefit sought 
on appeal remains denied, then the veteran 
and his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




